     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                        UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11
12                                                                 ) Case No.: 2:18-cv-02979-EFB
         MICHAEL PAUL PETTINGILL,                                  )
13                                                                 ) STIPULATION AND PROPOSED ORDER
                                                                   ) FOR A FIRST EXTENSION OF TIME
14                                                                 )
                       Plaintiff,                                  )
15                                                                 )
          v.                                                       )
16                                                                 )
     ANDREW SAUL,1                                                 )
17   Commissioner of Social Security,                              )
                                                                   )
18
                       Defendant.
19
20
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that the time for responding to Plaintiff’s Motion for Summary Judgment be
22
     extended from July 22, 2019 to September 20, 2019. This is Defendant’s first request for an
23
     extension of time to respond to Plaintiff’s motion. Defendant respectfully requests this
24
     additional time because additional time is needed to respond to the motion due to undersigned
25
     counsel’s workload, including 11 district court briefs due in July and 14 district court briefs due
26
     in August. In addition, counsel will be on leave from July 19 through July 30.
27
     1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
28   Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC 405(g)(action survives regardless
     of any change in the person occupying the office of Commissioner of Social Security).


     Stip. & Prop. Order for Ext.; Case .: 2:18-cv-02979-EFB   1
 1            The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3           Defendant shall file a response to Plaintiff’s motion on or before September 20, 2019;
 4            and
 5           Plaintiff may file a reply brief within twenty (20) days after service of Defendant’s
 6            answering, on or before October 10, 2019.
 7
 8
                                                               Respectfully submitted,
 9
10   Dated: July 2, 2019                                       /s/ Shellie Lott*
                                                               (*as authorized via e-mail on 7/2/19)
11                                                             SHELLIE LOTT
                                                               Attorney for Plaintiff
12
13
     Dated: July 2, 2019                                       McGREGOR W. SCOTT
14                                                             United States Attorney
15                                                             DEBORAH LEE STACHEL
                                                               Acting Regional Chief Counsel, Region IX
16                                                             Social Security Administration
17                                                  By:        /s/ Marcelo Illarmo
18                                                             MARCELO ILLARMO
                                                               Special Assistant United States Attorney
19
                                                               Attorneys for Defendant
20
21
22
                                                               ORDER
23
24
     APPROVED AND SO ORDERED.
25
26   Dated: July 10, 2019.                                     __________________________________
27                                                             THE HONORABLE EDMUND F. BRENNAN
                                                               United States Magistrate Judge
28


     Stip. & Prop. Order for Ext.; Case .: 2:18-cv-02979-EFB   2
